

 
 

--------------------------------------------------------------------------------

 

PROVIDENCE AND WORCESTER RAILROAD COMPANY
2015 EQUITY INCENTIVE PLAN


SECTION 1.                         PURPOSE


This 2015 Equity Incentive Plan (the “Plan”) is designed to attract and retain
the best available talent and encourage the highest level of performance by, and
provide additional incentive to executives and other key employees of the
Company and any other member of the Participating Company Group, and for certain
other individuals providing services to or acting as directors of the
Company.  The Company intends that this purpose will be effected by providing
for Awards in the form of Options, Stock Appreciation Rights, Restricted Stock
Awards, Performance Awards and Other Stock-Based Awards, which afford such
executives, key employees, directors and other eligible individuals an
opportunity to acquire or increase their proprietary interest in the Company
through the acquisition of shares of its Stock.  The terms of the Plan shall be
interpreted in accordance with this intention.


SECTION 2.                         DEFINITIONS AND CONSTRUCTION


2.1         Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:


“Acquiring Corporation” shall have the meaning set forth in Section 12.1 hereof.


“Award” means any Option, SAR, Restricted Stock Award, Performance Award or
Other Stock-Based Award granted under the Plan.


“Award Agreement” means a written or electronic agreement between the Company
and a Participant setting forth the terms, conditions and restrictions of the
Award granted to the Participant.  An Award Agreement may be an “Option
Agreement,” a “SAR Agreement,” a “Restricted Stock Purchase Agreement,” a
“Restricted Stock Bonus Agreement,” a “Restricted Stock Unit Agreement,” a
“Performance Share Agreement,” or a “Performance Unit Agreement.”


“Board” means the Board of Directors of the Company.


“Calculation Date” shall have the meaning set forth in Section 4.2 hereof.


“Cashless Exercise” shall have the meaning set forth in Section 6.3 hereof.


“Cause” shall have the meaning given such term in the applicable Award Agreement
and, in the absence of any such definition, means (x) any material breach by the
Participant of any agreement to which the Participant and the Company are both
parties, (y) any willful or grossly negligent act or omission to act by the
Participant which is reasonably likely to have a material and adverse effect on
the Company’s business or on the Participant’s ability to perform services for
the Company, including, without limitation, the conviction of, or pleading of
nolo contendere to, any crime (other than ordinary traffic violations), or (z)
any material misconduct or willful and material neglect of duties by the
Participant in connection with the business or affairs of the Company or any
Participating Company.


“Change in Control” means (i) any purchase of Stock pursuant to a tender offer
or exchange offer (other than by the Company), (ii) the acquisition of 30% or
more of the beneficial ownership of that class or classes of securities of the
Company which have the power separately or together with any other class to
elect a majority of the Company’s Board of Directors by any person or group (as
such terms are used in Section 13(d) and 14(d) of the Exchange Act), other than
the Company or its subsidiaries or any employee benefit plan of the Company or
any person who was an officer or director of the Company on the Effective Date
of the Plan, which person or group did not theretofore beneficially own 30% or
more of such class or classes of securities of the Company, (iii) a merger in
which the Company does not survive, or the sale of substantially all of the
Company’s assets, or (iv) a change in the composition of a majority of the Board
over a two-year period unless the selection or nomination of each of the new
members is approved by two-thirds of those remaining members of the Board who
were members at the beginning of the two-year period.


“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
regulations promulgated thereunder.


“Committee” means the Stock Option and Compensation Committee or other committee
of the Board duly appointed to administer the Plan and having such powers as
shall be specified by the Board.  If no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.


“Company” means Providence and Worcester Railroad Company, a Rhode Island
corporation, or any successor company thereto.


“Consultant” means a person engaged to provide consulting or advisory services
(other than as an Employee or a Director) to a Participating Company, provided
that the identity of such person, the nature of such services or the entity to
which such services are provided would not preclude the Company from offering or
selling securities to such person pursuant to the Plan in reliance on
registration on a Form S-8 Registration Statement under the Securities Act.


“Designated Beneficiary” means the beneficiary or beneficiaries designated by
the Participant in a writing filed with the Committee in such form and at such
time as the Committee shall require.


“Director” means a member of the Board or of the board of directors of any other
Participating Company.


“Disability” shall have the meaning given such term in the applicable Award
Agreement and, in the absence of any such definition, means permanent and total
disability as defined in Section 22(e)(3) of the Code.


“Dividend Equivalent” means a credit, made at the discretion of the Committee or
as otherwise provided by the Plan, to the account of a Participant in an amount
equal to the cash dividends paid on one share of Stock for each share of Stock
represented by an Award (other than an Option or SAR) held by such Participant.


“Effective Date” shall have the meaning set forth in Section 20 hereof.


“Eligible Person” means any Director, Employee or Consultant.


“Employee” means any person treated as an employee (including an officer or a
Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan.


“Exchange Act” means the Securities Exchange Act of 1934, as amended and any
applicable regulations promulgated thereunder.


“Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:


(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock on such national or regional securities
exchange or market system constituting the primary market for the Stock, as
reported in the Eastern Edition of The Wall Street Journal or such other source
as the Committee deems reliable.  If the relevant date does not fall on a day on
which the Stock has traded on such securities exchange or market system, the
date on which the Fair Market Value shall be established shall be the last day
on which the Stock was so traded prior to the relevant date, or such other
appropriate day as shall be determined by the Committee, in its discretion.


(ii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.


“Freestanding SAR” means a SAR awarded by the Committee pursuant to Section 7.1
hereof other than in connection with an Option.


“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an “incentive stock option” within the
meaning of Section 422(b) of the Code or any successor provision thereto as in
effect from time to time.


“Insider” means, at any time, any person whose transactions in Stock are subject
to Section 16 of the Exchange Act or any successor rule or regulation thereto as
in effect from time to time.


“New Shares” shall have the meaning set forth in Section 11.2 hereof.


“Nonstatutory Stock Option” means an Option not intended to be (as set forth in
the Award Agreement) or which does not qualify as an Incentive Stock Option.


“Option” means a right to purchase Stock (subject to adjustment as provided in
Section 7 and 11 hereof) pursuant to the terms and conditions of the Plan.


“Option Expiration Date” shall have the meaning set forth in Section 6.4 hereof.


“Other Stock-Based Award” means any right granted under Section 10 hereof.


“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.


“Participant” means any Eligible Person selected by the Committee to receive an
Award under the Plan.


“Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.


“Participating Company Group” means at any point in time, all corporations
collectively which are then Participating Companies.


“Performance Award” means an Award of Performance Shares or Performance Units.


“Performance Goal” means a performance goal established by the Committee
pursuant to Section 9.2 hereof.


“Performance Period” means a period established by the Committee pursuant to
Section 9.2 hereof, at the end of which one or more Performance Goals are to be
measured.


“Performance Share” means a bookkeeping entry representing a right granted to a
Participant pursuant to the terms and conditions of Section 9 hereof to receive
a payment equal to the value of a Performance Share, as determined by the
Committee, based on performance.


“Performance Unit” means a bookkeeping entry representing a right granted to a
Participant pursuant to the terms and conditions of Section 9 hereof to receive
a payment equal to the value of a Performance Unit, as determined by the
Committee, based upon performance.


“Plan” means the 2015 Equity Incentive Plan, as amended from time to time.


“Restricted Stock” means Stock granted to a Participant pursuant to the terms
and conditions of Section 8 hereof.


“Restricted Stock Award” means an Award of Restricted Stock, a Restricted Stock
Purchase Right or a Restricted Stock Unit.


“Restricted Stock Purchase Right” means a right to purchase Stock granted to a
Participant pursuant to the terms and conditions of Section 8 hereof.


“Restricted Stock Unit” means a bookkeeping entry representing a right granted
to a Participant to receive in cash or Stock the Fair Market Value of a share of
Stock granted pursuant to the terms and conditions of Section 8 hereof.


“Restriction Period” means the period established in accordance with Section 8.4
hereof during which shares subject to a Restricted Stock Award are subject to
Vesting Conditions.


“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor rule or regulation thereto.


“Section 162(m)” means Section 162(m) of the Code.


“Securities Act” means the Securities Act of 1933, as amended and any applicable
regulations promulgated thereunder.


“Service” means a Participant’s employment or service with a Participating
Company, whether in the capacity of an Employee, a Director or a Consultant.  A
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to the
Participating Company or a change in the Participating Company for which the
Participant renders such Service, provided that there is no interruption or
termination of the Participant’s Service.  Furthermore, a Participant’s Service
with a Participating Company may be deemed, as provided in the applicable Award
Agreement, not to have terminated if the Participant takes any military leave,
sick leave, or other bona fide leave of absence approved by the Company;
provided, however, that if any such leave exceeds ninety (90) days, on the one
hundred eighty-first (181st) day of such leave any Incentive Stock Option held
by such Participant shall cease to be treated as an Incentive Stock Option and
instead shall be treated thereafter as a Nonstatutory Stock Option unless the
Participant’s right to return to Service with the Participating Company is
guaranteed by statute or contract.  Notwithstanding the foregoing, unless
otherwise designated by the Committee or the Participating Company or required
by law, a leave of absence shall not be treated as Service for purposes of
determining vesting under the Participant’s Award Agreement.  A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the Participating Company for which the Participant performs
Service ceasing to be a Participating Company. Subject to the foregoing, the
Company, in its discretion, shall determine whether the Participant’s Service
has terminated and the effective date of such termination.


“Stock” means the common stock of the Company, as adjusted from time to time in
accordance with Section 11 hereof.


“Stock Appreciation Right” or “SAR” means a bookkeeping entry representing, for
each share of Stock subject to such SAR, a right granted to a Participant
pursuant to Section 7 hereof to receive payment of an amount equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.


“Subsidiary Corporation” means any present or future “subsidiary corporation” of
the Company, as defined in Section 424(f) of the Code.


“Substitute Awards” shall mean Awards granted or shares of Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary Corporation or with which the
Company or any Subsidiary Corporation combines.


“Tandem SAR” means a SAR awarded by the Committee in connection with an Option
pursuant to Section 7.1 hereof.


“Ten Percent Owner” means a Participant who, at the time an Option is granted to
the Participant, owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of a Participating Company within
the meaning of Section 422(b)(6) of the Code.


“Vesting Conditions” means those conditions established in accordance with
Section 8.4 prior to the satisfaction of which shares subject to a Restricted
Stock Award remain subject to forfeiture or a repurchase option in favor of the
Company.


2.2         Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural, the plural shall include the singular and the
masculine shall include the feminine and neuter, as the context requires.  Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.


SECTION 3.                         ADMINISTRATION


3.1         Administration by the Committee.


The Plan shall be administered by the Committee.  All questions of
interpretation of the Plan or of any Award shall be determined by the Committee,
and such determinations shall be final and binding upon all persons having an
interest in the Plan or such Award.


3.2         Authority of Officers. Any officer of a Participating Company shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, determination or election which is the responsibility of or
which is allocated to the Company herein, provided the officer has apparent
authority with respect to such matter, right, obligation, determination or
election.


3.3         Powers of the Committee.  In addition to any other powers set forth
in the Plan and subject to the provisions of the Plan, the Committee shall have
the full and final power and authority, in its discretion:


(a)  to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;


(b)  to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;


(c)  to determine the Fair Market Value of shares of Stock or other property;
(d)  to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the purchase price of any Stock, (ii) the
method of payment for shares purchased pursuant to any Award, (iii) the method
for satisfaction of any tax withholding obligation arising in connection with
any Award, including by the withholding or delivery of shares of Stock, (iv) the
timing, terms and conditions of the exercisability or vesting of any Award or
any shares acquired pursuant thereto, (v) the Performance Goals applicable to
any Award and the extent to which such Performance Goals have been attained,
(vi) the time of the expiration of any Award, (vii) the effect of the
Participant’s termination of Service on any of the foregoing, and (viii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;


(e)  to determine whether an Award will be settled in shares of Stock, cash, or
in any combination thereof;


(f)  to approve one or more forms of Award Agreement;


(g)  to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;


(h)  to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including, without
limitation, with respect to the period following a Participant’s termination of
Service;


(i)  to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards;


(j)  to authorize, in conjunction with any applicable Company deferred
compensation plan, that the receipt of cash or Stock subject to any Award under
this Plan, may be deferred under the terms and conditions of such Company
deferred compensation plan; and


(k)  to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or  any Award Agreement and to make all other determinations and
take such other actions with respect to the Plan or any Award as the Committee
may deem  advisable to the extent not  inconsistent with the provisions of the
Plan or applicable law.


3.4         Administration with Respect to Insiders.  With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b-3 of the Exchange Act.


3.5         Committee Complying with Section 162(m).  If the Company is a
“publicly held corporation” within the meaning of Section 162(m) of the Code,
the Board may establish a Committee of “outside directors” within the meaning of
Section 162(m) to approve the grant of any Award which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m) of the Code.


3.6         Indemnification.  In addition to such other rights of
indemnification as they may have as members of the Board, the Committee or as
officers or employees of a Participating Company, members of the Board or of the
Committee and any officers or employees of the Participating Company to whom
authority to act for the Board, the Committee or the Company is delegated, shall
be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.




SECTION 4.                         SHARES SUBJECT TO PLAN


4.1         Share Reserve.  The total number of shares of Stock that may be
issued pursuant to Awards granted under the Plan shall not exceed an aggregate
of three hundred fifty thousand (350,000) shares; provided, however, that the
class and aggregate number of shares which may be subject to Awards granted
under the Plan shall be subject to adjustment as provided in Section 11 hereof.


4.2         Determination of Shares Issued and Issuable. Shares of Stock shall
not be deemed to have been issued pursuant to the Plan (i) with respect to any
portion of an Award that is settled in cash or (ii) to the extent such shares
are withheld and/or attested to in satisfaction of tax withholding obligations
pursuant to Section 14.2.  Upon payment in shares of Stock pursuant to the
exercise of a SAR, the number of shares available for issuance under the Plan
shall be reduced only by the number of shares actually issued in such
payment.  If the exercise price of an Option is paid by withholding, tender to
the Company, or attestation to the ownership, of shares of Stock owned by the
Participant, the number of shares available for issuance under the Plan shall be
reduced by the gross number of shares for which the Option is exercised.


4.3         Expiration, Cancellation or Termination of Award.  Whenever any
outstanding Award under the Plan expires for any reason, is canceled or is
otherwise terminated without having been exercised or settled in full, the
shares of Stock allocable to the unexercised portion of such Award may again be
the subject of Awards under the Plan.


4.4         Substitute Awards.  Substitute Awards shall not reduce the shares of
Stock authorized for issuance under the Plan, nor shall shares of Stock subject
to a Substitute Award be added to the shares available for Awards under the Plan
as provided in Sections 4.2 and 4.3 above.  Additionally, in the event that a
company acquired by the Company or any Subsidiary Corporation or with which the
Company or any Subsidiary Corporation combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
shares of Stock authorized for grant under the Plan (and shares subject to such
Awards shall not be added to the shares available for Awards under the Plan as
provided in Sections 4.2 and 4.3 above); provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.


4.5         Source of Shares.  The Stock subject to the Awards granted under the
Plan shall be shares of the Company’s authorized but unissued Stock or shares of
the Stock held in treasury.


SECTION 5.                         ELIGIBILITY


5.1         General.  In determining the Participants to whom Awards shall be
granted and the amount of Stock or units to be covered by each Award, the
Committee shall take into account the nature of the Participant’s duties, the
present and potential contributions to the success of the Company, and such
other factors as it shall deem relevant in connection with accomplishing the
purposes of the Plan.


5.2         Persons Eligible for Incentive Stock Options.  Incentive Stock
Options may be granted only to Employees.  For purposes of the foregoing
sentence, the term “Employees” shall include prospective Employees to whom
Incentive Stock Options are granted in connection with written offers of
employment with the Participating Companies; provided, however, that any such
Incentive Stock Option shall be deemed granted effective on the date such person
commences Service as an Employee, with an exercise price determined as of such
date in accordance with Section 6.1 hereof.  Eligible persons may be granted
more than one (1) Incentive Stock Option.


5.3         Persons Eligible for Other Awards.  Awards other than Incentive
Stock Options may be granted only to Eligible Persons.  For purposes of the
foregoing sentence, the term “Eligible Person” shall include current and
prospective Employees, current and prospective Consultants and current and
prospective Directors to whom Awards are granted in connection with written
offers of an employment or other service relationship with the Participating
Companies; provided, however, that no Stock subject to any such Award shall
vest, become exercisable or be issued prior to the date on which such person
commences Service as an Employee, Consultant or Directors.  Eligible persons may
be granted more than one (1) Award.
5.4         Fair Market Value Limitation on Incentive Stock Options.  To the
extent that options designated as Incentive Stock Options (granted under all
stock option plans of the Participating Companies, including the Plan) become
exercisable by a Participant for the first time during any calendar year for
stock having a Fair Market Value greater than One Hundred Thousand Dollars
($100,000), the portions of such options which exceed such amount shall be
treated as Non-statutory Stock Options.  For purposes of this Section 5.4,
Options designated as Incentive Stock Options shall be taken into account in the
order in which they were granted, and the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted.  If
the Code is amended to provide for a different limitation from that set forth in
this Section 5.4, such different limitation shall be deemed incorporated herein
effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code.  If an Option is treated as an
Incentive Stock Option in part and as a Non-statutory Stock Option in part by
reason of the limitation set forth in this Section 5.4, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Separate certificates
representing each such portion shall be issued upon the exercise of the Option.


5.5         Section 162(m) Award Limits. The following limits shall apply to the
grant of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m):


(a) Options and SARs. Subject to adjustment as provided in Section 11, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs (as defined in Section 7.1) which in the aggregate
are for more than twenty-five thousand (25,000) shares of Stock.  An Option
which is canceled (or a Freestanding SAR as to which the exercise price is
reduced to reflect a reduction in the Fair Market Value of the Stock) in the
same fiscal year of the Company in which it was granted shall continue to be
counted against such limit for such fiscal year.


(b) Restricted Stock Awards.  Subject to adjustment as provided in Section 11,
no Employee shall be granted within any fiscal year of the Company one or more
Restricted Stock Awards, subject to Vesting Conditions based on the attainment
of Performance Goals, for more than twenty-five thousand (25,000) shares of
Stock.


5.6         Performance Awards.  Subject to adjustment as provided in Section
11, no Employee shall be granted (a) Performance Shares which could result in
such Employee receiving more than twenty-five thousand (25,000) shares of Stock
for each full fiscal year of the Company contained in the Performance Period for
such Award, or (b) Performance Units which could result in such Employee
receiving more than Two Hundred Fifty Thousand Dollars ($250,000) with respect
to such Performance Units for each full fiscal year of  the Company contained in
the Performance Period for such Award.


5.7         Limits on Awards to Directors.  Notwithstanding any other provision
of the Plan to the contrary, the aggregate grant date fair value (computed as of
the date of grant in accordance with applicable financial accounting rules) of
all Awards granted to any non-employee Director during any single fiscal year
(excluding Awards made at the election of the non-employee Director in lieu of
all or a portion of annual and committee cash retainers) shall not exceed five
thousand (5,000) shares.


SECTION 6.                         TERMS AND CONDITIONS OF STOCK OPTIONS


Options shall be evidenced by Option Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by an effective Option
Agreement.  Option Agreements may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:


6.1         Exercise Price.  The exercise price for each Option shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share for an Incentive Stock Option shall be not less than
the Fair Market Value of a share of Stock on the effective date of grant of the
Option, (b) no Incentive Stock Option granted to a Ten Percent Owner shall have
an exercise price per share less than one hundred ten percent (110%) of the Fair
Market Value of a share of Stock on the effective date of grant of the
Option.  Notwithstanding the foregoing, an Option may be granted with an
exercise price lower than the minimum exercise price set forth above if such
Option is granted pursuant to a Substitute Award in a manner qualifying under
the provisions of Section 424(a) of the Code.  The exercise price shall not be
adjusted except pursuant to the provisions of Section 11.2 hereof.


6.2         Exercisability and Term of Options.  Options shall be exercisable at
such time or times, or upon such event or events, and subject to such  terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Option Agreement evidencing such Option;
provided, however, that (a) no Option shall be exercisable after the expiration
of ten (10) years after the effective date of grant of such Option, (b) no
Incentive Stock Option granted to a Ten Percent Owner shall be exercisable after
the expiration of five (5) years after the effective date of grant of such
Option, (c) no Option granted to a prospective Employee, prospective Consultant
or prospective Director may become exercisable prior to the date on which such
person commences Service.  Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions.


6.3         Payment of Exercise Price.


(a)  Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale with respect to some or all of the shares being
acquired upon the exercise of the Option (including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System) (a
“Cashless  Exercise”), (iv) by such other consideration as may be approved by
the Committee from time to time to the extent permitted by applicable law, or
(v) by any combination thereof.  The Committee may at any time or from time to
time grant Options which do not permit all of the foregoing forms of
consideration to be used in payment of the exercise price or which otherwise
restrict one or more forms of consideration.


(b)  Limitations on Forms of Consideration.


(i)  Tender of Stock.  Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.  Unless otherwise provided by the Committee, an Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock unless such shares either have been owned by the Participant
for more than six (6) months (and not used for another Option exercise by
attestation during such period) or were not acquired, directly or indirectly,
from the Company.


(ii)  Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.


6.4         Effect of Termination of Service.


(a)  Option Exercisability.  An Option granted to a Participant shall be
exercisable after the Participant’s termination of Service only during the
applicable time period determined in accordance with the Option’s term as set
forth in the Option Agreement evidencing such Option (the “Option Expiration
Date”).


(b)  Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
other than termination of a Participant’s Service for Cause if the exercise of
an Option within the applicable time periods set forth in an Option Agreement is
prevented by the provisions of Section 13 below, the Option shall remain
exercisable until one (1) month (or such longer  period of time as determined by
the Committee, in its discretion) after the date the Participant is notified by
the Company that the Option is exercisable, but in any event no later than the
Option Expiration Date.  Notwithstanding the foregoing, in the event that on the
last business day of the term of an Option, other than an Incentive Stock Option
(i) the exercise of the Option is prohibited by applicable law or (ii) Shares
may not be purchased or sold by certain employees or directors of the Company
due to the “black-out period” of a Company policy or a “lock-up” agreement
undertaken in connection with an issuance of securities by the Company, the term
of the Option shall be extended for a period of thirty (30) days following the
end of the legal prohibition, black-out period or lock-up agreement in each case
to the extent any such extension would not constitute the extension of a stock
right under Section 409A of the Code.


(c)  Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing other than termination of a Participant’s Service for Cause if a sale
within the applicable time periods set forth in an Option Agreement of shares
acquired upon the exercise of the Option would subject the Participant to suit
under Section 16(b) of the Exchange Act, the Option shall remain exercisable
until the earliest to occur of (i) the tenth (10th) day following the date on
which a sale of such shares by the Participant would no longer be subject to
such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.


6.5         Transferability of Options.  During the lifetime of the Participant,
an Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.  No Option shall be assignable or transferable
by the Participant, except by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Option Agreement evidencing
such Option, a Nonstatutory Stock Option shall be assignable or transferable
without consideration, subject to the applicable limitations, if any, described
in the General Instructions to Form S-8 Registration Statement under the
Securities Act.


6.6         Annual Directors’ Options.  Beginning in 2016, upon the adjournment
of each annual meeting or special meeting in lieu of an annual meeting of the
shareholders of the Company (either, the “Annual Meeting”), each person who is
not an employee of the Company or of an Affiliate who is serving as a Director
of the Company upon the adjournment of such Annual Meeting shall be granted  an
Option to purchase a number of shares of Stock as the Board shall determine
based upon the recommendation of the  Committee, subject to the limitations
contained herein, provided, however, a person who is not an employee of the
Company or of an Affiliate who is first elected to serve as a Director of the
Company at any meeting of stockholders other than the Annual Meeting or at any
meeting of the Board of Directors (or by the unanimous written consent of the
Directors) pursuant to the Company’s Articles of Incorporation and its By-Laws
shall be granted a Stock Option to purchase  shares of Stock upon such election
as determined by Board of Directors at the time of such person’s election.  Each
such Option shall have an exercise price equal to the Fair Market Value per
share of the Stock on the date of grant of the Option.


(a) Option Exercisability.  Each Option granted pursuant to this Section 6.6,
shall (i) have a term of ten (10) years and (ii) become exercisable immediately
prior to the occurrence of the Annual Meeting following the date the Option is
granted.  Notwithstanding the foregoing, all such Options shall become
immediately exercisable upon a Change of Control of the Company.


(b) Termination of Directorship.  If a Director fails to be re-elected to the
Board, resigns or otherwise ceases to be a director of the Company for reasons
other than death or Disability, all Options granted under this Section 6.6 to
such director which are not exercisable on such date shall immediately
terminate, and any such Options remaining shall terminate if not exercised
before twenty-four (24) months following such termination, or at such earlier
time as may be applicable under Section 6.6(a) above.


(c)            Death or Disability.  If a Participant ceases to be a Director of
the Company by reason of death or Disability, all Options granted under this
Section 6.6 to such Director which are not exercisable on such date shall become
immediately exercisable, and may be exercised at any time before the expiration
of twenty-four (24) months following the date of death or commencement of
Disability, or such earlier time as may be applicable under Section 6.6(a)
above.


(d)            Amendments.  Notwithstanding the provisions of Section 15 hereof
concerning amendment of the Plan, the provisions of this Section 6.6 shall not
be amended more than once every six months, other than to comport with changes
in the Code, the Employee Retirement Income Security Act, or the rules
thereunder.


SECTION 7.                              TERMS AND CONDITIONS OF STOCK
APPRECIATION RIGHTS


SARs shall be evidenced by Award Agreements specifying the number of shares of
Stock subject to the Award, in such form as the Committee shall from time to
time establish.  No SAR or purported SAR shall be a valid and binding obligation
of the Company unless evidenced by an effective Award Agreement.  Award
Agreements evidencing SARs may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:


7.1         Types of SARs Authorized.  SARs may be granted in tandem with all or
any portion of a related Option (a “Tandem SAR”) or may be granted independently
of any Option (a “Freestanding SAR”).  A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.


7.2         Exercise Price.  The exercise price for each SAR shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share subject to a Tandem SAR shall be the exercise price per
share under the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.  The exercise price shall not
be adjusted except pursuant to Section 11.2 hereof.


7.3         Exercisability and Term of SARs.


(a)  Tandem SARs.  Tandem SARs shall be exercisable only at the time and to the
extent that the related Option is exercisable, subject to such provisions as the
Committee may specify where the Tandem SAR is granted with respect to less than
the full number of shares of Stock subject to the related Option.  The Committee
may, in its discretion, provide in any Award Agreement evidencing a Tandem SAR
that such SAR may not be exercised without the advance approval of the Company
and, if such approval is not given, then the Option shall nevertheless remain
exercisable in accordance with its terms.  A Tandem SAR shall terminate and
cease to be exercisable no later than the date on which the related Option
expires or is terminated or canceled.  Upon the exercise of a Tandem SAR with
respect to some or all of the shares subject to such SAR, the related Option
shall be canceled automatically as to the number of shares with respect to which
the Tandem SAR was exercised.  Upon the exercise of an Option related to a
Tandem SAR as to some or all of the shares subject to such Option, the related
Tandem SAR shall be canceled automatically as to the number of shares with
respect to which the related Option was exercised.


(b)  Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten (10)
years after the effective date of grant of such SAR.


7.4         Exercise of SARs.  Upon the exercise (or deemed exercise pursuant to
Section 7.5) of a SAR, the Participant (or the Participant’s legal
representative or other person who acquired  the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.  Payment of such amount shall be
made in cash, shares of Stock, or any combination thereof as determined by the
Committee.  Unless otherwise provided in the Award Agreement evidencing such
SAR, payment shall be made in a lump sum as soon as practicable following the
date of exercise of the SAR.  The Award Agreement evidencing any SAR may provide
for deferred payment in a lump sum or in installments.  When payment is to be
made in shares of Stock, the number of shares to be issued shall be determined
on the basis of the Fair Market Value of a share of Stock on the date of
exercise of the SAR. For purposes of this Section 7, a SAR shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant.


7.5         Deemed Exercise of SARs.  If, on the date on which a SAR would
otherwise terminate or expire, the SAR by its terms remains exercisable
immediately prior to such termination or expiration and, if so exercised, would
result in a payment to the holder of such SAR, then any portion of such SAR
which has not previously been exercised shall automatically be deemed to be
exercised as of such date with respect to such portion.


7.6         Effect of Termination of Service.  A SAR shall be exercisable after
a Participant’s termination of Service to such extent and during such period as
determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such SAR.


7.7         Nontransferability of SARs. SARs may not be assigned or transferred
in any manner except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, shall be exercisable only by the
Participant or the Participant’s guardian or legal representative.


SECTION 8.                         TERMS AND CONDITIONS OF RESTRICTED STOCK
AWARDS


The Committee may from time to time grant Restricted Stock Awards upon such
conditions as the Committee shall determine, including, without limitation, upon
the attainment of one or more Performance Goals described in Section 9.3.  If
either the grant of a Restricted Stock Award or the lapsing of the Restriction
Period is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 9.2 through 9.4.  Restricted Stock Awards may be in the form
of a Restricted Stock, which shall be evidenced by a Restricted Stock Agreement,
a Restricted Stock Purchase Right, which shall be evidenced by a Restricted
Stock Purchase Agreement or a Restricted Stock Unit, which shall be evidenced by
a Restricted Stock Unit Agreement.  Each such Award Agreement shall specify the
number of shares of Stock subject to and the other terms, conditions and
restrictions of the Award, and shall be in such form as the Committee shall
establish from time to time.  No Restricted Stock Award or purported Restricted
Stock Award shall be a valid and binding obligation of the Company unless
evidenced by an effective Award Agreement.  Restricted Stock Award Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply, as applicable, with and be subject to the following terms and
conditions:


8.1         Purchase Price. The purchase price under each Restricted Stock
Purchase Right shall be established by the Committee.  No monetary payment
(other than applicable tax withholding) shall be required as a condition of
receiving a Restricted Stock Bonus or Restricted Stock Unit, the consideration
for which shall be services actually rendered to a Participating Company or for
its benefit.  The purchase price shall not be adjusted except pursuant to
Section 11.2 hereof.


8.2         Purchase Period.  A Restricted Stock Purchase Right shall be
exercisable within a period established by the Committee, which shall in no
event exceed thirty (30) days from the effective date of the grant of the
Restricted Stock Purchase Right; provided, however, that no Restricted Stock
Purchase Right granted to a prospective Employee, prospective Director or
prospective Consultant may become exercisable prior to the date on which such
person commences Service.


8.3         Payment of Purchase Price.  Except as otherwise provided below,
payment of the purchase price for the number of shares of Stock being purchased
pursuant to any Restricted Stock Purchase Right shall be made (i) in cash, by
check, or cash equivalent, (ii) provided that the Participant is an Employee
(unless otherwise not prohibited by law, including, without limitation, any
regulation promulgated by the Board of Governors of the Federal Reserve System)
and in the Company’s sole discretion at the time the Restricted Stock Purchase
Right is exercised, by delivery of the Participant’s promissory note in a form
approved by the Company for the aggregate purchase price, provided that the
Participant shall pay in cash that portion of the aggregate purchase price as
required by applicable law, (iii) by such other consideration as may be approved
by the Committee from time to time to the extent permitted by applicable law, or
(iv) by any combination thereof.  Payment by means of the Participant’s
promissory note shall be subject to the conditions described in Section
6.3(a).  The Committee may at any time or from time to time grant Restricted
Stock Purchase Rights which do not permit all of the foregoing forms of
consideration to be used in payment of the purchase price or which otherwise
restrict one or more forms of consideration.  Restricted Stock Units shall be
issued in consideration for services actually rendered to a Participating
Company or for its benefit.


8.4         Vesting and Restrictions on Transfer.  Shares issued pursuant to any
Restricted Stock Award may be made subject to vesting conditioned upon the
satisfaction of such Service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in Section 9.3 (the “Vesting Conditions”), as shall be established by
the Committee and set forth in the Award Agreement evidencing such Award. During
any period (the  “Restriction  Period”) in which shares acquired pursuant to a
Restricted Stock Award remain subject to Vesting Conditions, such shares may not
be sold, exchanged, transferred, pledged, hypothecated, assigned or otherwise
disposed of other than pursuant to a Change in Control, or as provided in
Section 8.7.  Upon request by the Company, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.


8.5         Voting Rights; Dividends.  Except as provided in this Section and
Section 8.4, during the Restriction Period applicable to shares subject to a
Restricted Stock Purchase Right and Restricted Stock held by a Participant, the
Participant shall have all of the rights of a shareholder of the Company holding
shares of Stock, including the right to vote such shares and to receive all
dividends and other distributions paid with respect to such shares; provided,
however, that if any such dividends or distributions are paid in shares of
Stock, such shares shall be subject to the same Vesting Conditions as the shares
subject to the Restricted Stock  Purchase Right and Restricted Stock Bonus with
respect to which the dividends or distributions were paid. A Participant who is
awarded a Restricted Stock Unit shall possess no incidents of ownership;
provided that the Award Agreement may provide for Dividend Equivalents to such
Participant.  Notwithstanding anything to the contrary, cash dividends, stock
and any other property (other than cash) distributed as a dividend or otherwise
with respect to any Restricted Stock Award that vests based on achievement of
performance goals shall either (i) not be paid or credited or (ii) be
accumulated, shall be subject to restrictions and risk of forfeiture to the same
extent as the Restricted Stock Award with respect to which such cash, stock or
other property has been distributed and shall be paid at the time such
restrictions and risk of forfeiture lapse.


8.6         Effect of Termination of Service.  The effect of the Participant’s
termination of Service on any Restricted Stock Award shall be determined by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Restricted Stock Award.


8.7         Nontransferability of Restricted Stock Award Rights.  Rights to
acquire shares of Stock pursuant to a Restricted Stock Award may not be assigned
or transferred in any manner except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, shall be exercisable
only by the Participant.


SECTION 9.                         TERMS AND CONDITIONS OF PERFORMANCE AWARDS


The Committee may from time to time grant Performance Awards upon such
conditions as the Committee shall determine.  Performance Awards may be in the
form of either Performance Shares, which shall be evidenced by a Performance
Share Agreement, or Performance Units, which shall be evidenced by a Performance
Unit Agreement.  Each such Award Agreement shall specify the number of
Performance Shares or Performance Units subject thereto, the method of computing
the value of each Performance Share or Performance Unit, the Performance Goals
and Performance Period applicable to the Award, and the other terms, conditions
and restrictions of the Award, and shall be in such form as the Committee shall
establish from time to time.  No Performance Award or purported Performance
Award shall be a valid and binding obligation of the Company unless evidenced by
an effective Award Agreement.  Performance Share and Performance Unit Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:


9.1         Initial Value of Performance Shares and Performance Units.  Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to one share of Stock on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial value of One Hundred Dollars ($100). The final value
payable to the Participant in settlement of a Performance Award will depend on
the extent to which Performance Goals established by the Committee are attained
within the applicable Performance Period established by the Committee.


9.2         Establishment of Performance Goals and Performance Period.  The
Committee shall establish in writing the Performance Period applicable to each
Performance Award and one or more Performance Goals which, when measured at the
end of the Performance Period, shall determine the final value of the
Performance Award to be paid to the Participant (“Performance Goals”).  Unless
otherwise permitted in compliance with the requirements under Section 162(m) of
the Code with respect to “performance-based compensation,” the Committee shall
establish the Performance Goals applicable to each Performance Award no later
than the earlier of (a) the date ninety (90) days after the commencement of the
applicable Performance Period or (b) the date on which twenty-five percent (25%)
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain.  Once
established, the Performance Goals shall not be changed during the Performance
Period except in a manner consistent with Section 162(m) of the Code.


9.3         Measurement of Performance Goals.  For purposes of the Plan, the
Performance Goals shall be determined by the Committee, according to criteria
established by the Committee.  Performance Goals may be based on any of the
following criteria: (i) revenue, (ii) gross profit margin, (iii) operating
income, (iv) operating ratio, (v) income before income taxes, (vi) net income,
(vii) earnings before interest, taxes depreciation and/or amortization (EBITDA),
(viii) earnings per share (diluted), (ix) cash flow from operations, (x) free
cash flow, (xi) return on equity, (xii) return on assets, (xiii) return on
sales, (xiv) market share, (xv) one or more operating ratios, (xvi) stock price,
(xvii) the accomplishment of mergers, acquisitions, dispositions or similar
extraordinary business transactions, (xviii) any individual performance
objective that is measured solely in terms of quantitative targets related to
the Company or the Company’s business or (xix) any combination of the
foregoing.  The Performance Goals selected in any case need not be applicable
across the Company, but may be particular to one or more Subsidiary Corporations
or an individual’s function or business unit. The Committee shall determine
whether such Performance Goals are attained and such determination shall be
final and conclusive.  In the event that the Performance Goals are not met, the
Performance Award shall be forfeited and transferred to, and reacquired by, the
Company at no cost to the Company.
 
The Committee may impose such other restrictions and conditions (in addition to
the performance-based restrictions described above) on any Performance Award as
the Committee deems appropriate and may waive any such additional restrictions
and conditions, so long as such waiver does not waive any restriction described
in the previous paragraph.  Nothing herein shall limit the Committee’s ability
to reduce the amount payable under an Award upon the attainment of the
Performance Goal(s), provided, however, that the Committee shall have no right
under any circumstance to increase the amount payable under, or waive compliance
with, any applicable Performance Goal(s).
 
9.4         Determination of Final Value of Performance Awards.  As soon as
practicable following the completion of the Performance Period applicable to a
Performance Award, the Committee shall certify in writing the extent to which
the applicable Performance Goals have been attained and the resulting final
value of the Award earned by the Participant and to be paid upon its settlement
in accordance with the terms of the Award Agreement.  The Committee shall have
no discretion to increase the value of an Award payable upon its settlement in
excess of the amount called for by the terms of the Award Agreement on the basis
of the degree of attainment of the Performance Goals as certified by the
Committee.  However, notwithstanding the attainment of any Performance Goal, if
permitted under a Participant’s Award Agreement, the Committee shall have the
discretion, on the basis of such criteria as may be established by the
Committee, to reduce some or all of the value of a Performance Award that would
otherwise be paid upon its settlement.  No such reduction may result in an
increase in the amount payable upon settlement of another Participant’s
Performance Award.  As soon as practicable following the Committee’s
certification, the Company shall notify the Participant of the determination of
the Committee.


9.5         Dividend Equivalents.  In its discretion, the Committee may provide
in the Award Agreement evidencing any Performance Share Award that the
Participant shall be entitled to receive Dividend Equivalents with respect to
the payment of cash dividends on Stock having a record date prior to the date on
which the Performance Shares are settled or forfeited.  Dividend Equivalents
shall be accumulated and paid to the extent that Performance Shares become
non-forfeitable, as determined by the Committee.  Settlement of Dividend
Equivalents may be made in cash, shares of Stock, or a combination thereof as
determined by the Committee, and may be paid on the same basis as settlement of
the related Performance Share as provided in Section 9.6.  Dividend Equivalents
shall not be paid with respect to Performance Units.


9.6         Payment in Settlement of Performance Awards. Payment of the final
value of a Performance Award earned by a Participant as determined following the
completion of the applicable Performance Period pursuant to Sections 9.4 and 9.5
may be made in cash, shares of Stock, or a combination thereof as determined by
the Committee.  If payment is made in shares of Stock, the number of such shares
shall be determined by dividing the final value of the Performance Award by the
Fair Market Value of a share of Stock on the settlement date.  Payment may be
made in a lump sum or installments as prescribed by the Committee.  If any
payment is to be made on a deferred basis, the Committee may, but shall not be
obligated to, provide for the payment during the deferral period of Dividend
Equivalents or a reasonable rate of interest within the meaning of Section
162(m).


9.7         Restrictions Applicable to Payment in Shares.  Shares of Stock
issued in payment of any Performance Award may be fully vested and freely
transferable shares or may be shares of Stock subject to Vesting Conditions as
provided in Section 8.4.  Any shares subject to Vesting Conditions shall be
evidenced by an appropriate Restricted Stock Agreement and shall be subject to
the provisions of Sections 8.4 through 8.7 above.


9.8         Effect of Termination of Service.  The effect of the Participant’s
termination of Service on any Performance Award shall be determined by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Performance Award.


9.9         Nontransferability of Performance Awards.  Performance Shares and
Performance Units may not be sold, exchanged, transferred, pledged,
hypothecated, assigned, or otherwise disposed of other than by will or by the
laws of descent and distribution until the completion of the applicable
Performance Period.  All rights with respect to Performance Shares and
Performance Units granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant.


SECTION 10.                         OTHER STOCK-BASED AWARDS


The Committee shall have authority to grant to eligible Employees an “Other
Stock-Based Award,” which shall consist of any right that is an Award of Stock
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Stock (including, without limitation,
securities convertible into Stock), as deemed by the Committee to be consistent
with the purposes of the Plan, other than an Award described in Sections 6
through 9 above.


SECTION 11.  CHANGES IN THE COMPANY’S CAPITAL STRUCTURE


11.1           Rights of the Company.  The existence of outstanding Awards shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize, without limitation, any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of Stock, or any issue of bonds, debentures, preferred or prior preference
stock or other capital stock ahead of or affecting the Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.


11.2           Adjustments for Changes in Capital Structure.  In the event of
any extraordinary cash dividend, stock dividend, spin off, stock split, reverse
stock split, recapitalization, combination, reclassification or similar change
in the capital structure of the Company, appropriate adjustments shall be made
in the number and class of shares subject to the Plan and to any outstanding
Awards, in the limits on Incentive Stock Options set forth in Section 5.4, and
in the exercise price per share of any outstanding Options and Restricted Stock
Purchase Rights.  If a majority of the shares which are of the same class as the
shares that are subject to outstanding Awards are exchanged for, converted into,
or otherwise become shares of another corporation (the “New Shares”), the
Committee may unilaterally amend the outstanding Awards to provide that such
Awards shall be for New Shares.  In the event of any such amendment, the number
of shares subject to outstanding Awards and the exercise price per share of
outstanding Options and Restricted Stock Purchase Rights shall be adjusted in a
fair and equitable manner as determined by the Committee, in its
discretion.  Notwithstanding the foregoing, any fractional share resulting from
an adjustment pursuant to this Section 11.2 shall be rounded down to the nearest
whole number, and in no event may the exercise price of any Option or Restricted
Stock Purchase Right be decreased to an amount less than the par value, if any,
of the stock subject to such Award.  The adjustments determined by the Committee
pursuant to this Section 11.2 shall be final, binding and conclusive.


SECTION 12.                         CHANGE IN CONTROL


12.1           Effect of Change in Control on Options.  In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), may, without the consent of the Participant, either
assume the Company’s rights and obligations under outstanding Options or
substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation’s stock provided that upon such assumption or
substitution, all Options granted thereunder shall vest if the Participant’s
employment with the successor or any affiliate of the successor is terminated
without cause within twenty-four (24) months of the Change in Control.  In the
event that the Acquiring Corporation elects not to assume or substitute for
outstanding Options in connection with a Change in Control, the exercisability
and vesting of each such outstanding Option and any shares acquired upon the
exercise thereof held by a Participant whose Service has not terminated prior to
such date shall be accelerated, effective as of the date of the Change in
Control.  The exercise of any Option and any shares acquired upon the exercise
thereof that was permissible solely by reason of this Section 12.1 and the
provisions of such Option Agreement shall be conditioned upon the consummation
of the Change in Control.  Any Options which are neither assumed or substituted
for by the Acquiring Corporation in connection with the Change in Control nor
exercised as of the date of the Change in Control shall terminate and cease to
be outstanding effective as of the date of the Change in
Control.  Notwithstanding the foregoing, shares acquired upon exercise of an
Option prior to the Change in Control and any consideration received pursuant to
the Change in Control with respect to such shares shall continue to be subject
to all applicable provisions of the Option Agreement evidencing such Option
except as otherwise provided in such Option Agreement.


12.2           Effect of Change in Control on SARs.  In the event of a Change in
Control, the Acquiring Corporation may, without the consent of any Participant,
either assume the Company’s rights and obligations under outstanding SARs or
substitute for outstanding SARs substantially equivalent SARs for the Acquiring
Corporation’s stock. In the event the Acquiring Corporation elects not to assume
or substitute for outstanding SARs in connection with a Change in Control, then
any unexercised and/or unvested portions of outstanding SARs shall be
immediately exercisable and vested in full as of the date thirty (30) days prior
to the date of the Change in Control.  The exercise and/or vesting of any SAR
that was permissible solely by reason of this Section 12.2 shall be conditioned
upon the consummation of the Change in Control.  Any SARs which are not assumed
by the Acquiring Corporation in connection with the Change in Control nor
exercised as of the time of consummation of the Change in Control shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control.


12.3.           Effect of Change in Control on Restricted Stock Awards.  In the
event of a Change in Control, the lapsing of the Vesting Conditions applicable
to the shares subject to the Restricted Stock Award held by a Participant whose
Service has not terminated prior to such date shall be accelerated effective as
of the date of the Change in Control.  Any acceleration of the lapsing of
Vesting Conditions that was permissible solely by reason of this Section 12.3
and the provisions of such Award Agreement shall be conditioned upon the
consummation of the Change in Control.


12.4           Effect of Change in Control on Performance Awards.  In the event
of a Change in Control, the Performance Award held by a Participant whose
Service has not terminated prior to such date (unless the Participant’s Service
terminated by reason of the Participant’s death or Disability) shall become
payable effective as of the date of the Change in Control.  For this purpose,
the final value of the Performance Award shall be determined by the greater of
(a) the extent to which the applicable Performance Goals have been attained
during the Performance Period prior to the date of the Change in Control or (b)
the pre-established 100% level with respect to each Performance Target
comprising the applicable Performance Goals. Any acceleration of a Performance
Award that was permissible solely by reason of this Section 12.4 and the
provisions of such Award Agreement shall be conditioned upon the consummation of
the Change in Control.


SECTION 13.                         COMPLIANCE WITH SECURITIES LAW


The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed.  In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.


SECTION 14.                         TAX WITHHOLDING


14.1           Tax Withholding in General.  The Company shall have the right to
require the Participant, through payroll withholding, cash payment or otherwise,
including by means of a Cashless Exercise of an Option, to make adequate
provision for the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Participating Company Group with respect to an Award
or the shares acquired pursuant thereto.  The Company shall have no obligation
to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.


14.2           Withholding in Shares.  The Company shall have the right, but not
the obligation, to deduct from the shares of Stock issuable to a Participant
upon the exercise or settlement of an Award, or to accept from the Participant
the tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group.  The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates (unless a higher withholding rate is permissible
without adverse accounting consequences).


SECTION 15.                         TERMINATION OR AMENDMENT OF PLAN;
PROHIBITION ON REPRICING


The Committee may terminate or amend the Plan at any time. However, subject to
changes in applicable law, regulations or rules that would permit otherwise,
without the approval of the Company’s shareholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 11), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
shareholders under any applicable law, regulation or rule. No termination or
amendment of the Plan shall affect any then outstanding Award unless expressly
provided by the Committee. In any event, no termination or amendment of the Plan
may materially adversely affect any then outstanding Award without the consent
of the Participant, unless such termination or amendment is required to enable
an Option designated as an Incentive Stock Option to qualify as an Incentive
Stock Option or is necessary to comply with any applicable law, regulation or
rule.


Other than pursuant to Section 11.2, the Committee shall not without the
approval of the Company’s stockholders (a) lower the per share option price of
an Option or SAR after it is granted, (b) cancel an Option or SAR when the per
share exercise price exceeds the Fair Market Value of one share of Common Stock
in exchange for cash or another Award (other than in connection with a Change in
Control), or (c) take any other action with respect to an Option or SAR that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the Shares are listed.


SECTION 16.                         STANDARD FORMS OF AWARD AGREEMENT


16.1           Award Agreements.  Each Award shall comply with and be subject to
the terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee from time to time.  Any Award Agreement may consist of
an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms as the Committee may approve
from time to time.  The terms and conditions of an Award are not required to be
uniform among Participants.


16.2           Authority to Vary Terms.  The Committee shall have the authority
from time to time to vary the terms of any standard form of Award Agreement
either in connection with the grant or amendment of an individual Award or in
connection with the authorization of a new standard form or forms; provided,
however, that the terms and conditions of any such new, revised or amended
standard form or forms of Award Agreement are not inconsistent with the terms of
the Plan.


SECTION 17.                         RIGHTS AND OBLIGATIONS OF THE PARTIES


17.1           Provision of Information.  Each Participant shall be given access
to information concerning the Company equivalent to that information generally
made available to the Company’s common shareholders.


17.2           Rights as Employee, Consultant or Director.  No person, even
though eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director, or interfere
with or limit in any way the right of a Participating Company to terminate the
Participant’s Service at any time.


17.3           Rights as a Shareholder.  A Participant shall have no rights as a
shareholder with respect to any shares covered by an Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 11 or another provision of the Plan.


17.4           Right of Setoff. The Company or any Participating Company may, to
the extent permitted by applicable law, deduct from and set off against any
amounts the Company or Participating Company may owe to the Participant from
time to time, including amounts payable in connection with any Award, owed as
wages, fringe benefits, or other compensation owed to the Participant, such
amounts as may be owed by the Participant to the Company, although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff.  By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section 17.4.


17.5           Section 83(b) Election. No election under Section 83(b) of the
Code (to include in gross income in the year of transfer the amounts specified
in Code Section 83(b)) or under a similar provision of the laws of a
jurisdiction outside the United States may be made, unless expressly permitted
by the terms of the Award Agreement or by action of the Committee in writing
before the making of such election.  In any case in which a Participant is
permitted to make such an election in connection with an Award, the Participant
shall notify the Company of such election within ten days after filing notice of
the election with the Internal Revenue Service or other governmental authority,
in addition to any filing and notification required pursuant to regulations
issued under Code Section 83(b) or other applicable provision.


17.6           Compliance with Section 409A of the Code.  Except to the extent
specifically provided otherwise by the Committee, Awards under the Plan are
intended to satisfy the requirements of Section 409A of the Code (and the
Treasury Department guidance and regulations issued thereunder) so as to avoid
the imposition of any additional taxes or penalties under Section 409A of the
Code. If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a
Participant to become subject to any additional taxes or other penalties under
Section 409A of the Code, then unless the Committee specifically provides
otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Plan
and/or Award Agreement will be deemed modified, or, if necessary, suspended in
order to comply with the requirements of Section 409A of the Code to the extent
determined appropriate by the Committee, in each case without the consent of or
notice to the Participant.


17.7           Disqualifying Disposition Notification.  If any Participant shall
make any disposition of Stock delivered pursuant to the exercise of an Incentive
Stock Option under the circumstances described in Code Section 421(b) (relating
to certain disqualifying dispositions), such Participant shall notify the
Company of such disposition within ten days thereof.


17.8           Beneficiary Designation.  Each Participant may file with the
Company a written designation of a beneficiary who is to receive any benefit
under the Plan to which the Participant is entitled in the event of such
Participant’s death before he or she receives any or all of such benefit.  Each
designation will revoke all prior designations by the same Participant, shall be
in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Company during the Participant’s
lifetime.  If a married Participant designates a beneficiary other than the
Participant’s spouse, the effectiveness of such designation shall be subject to
the consent of the Participant’s spouse.  If a Participant dies without an
effective designation of a beneficiary who is living at the time of the
Participant’s death, the Company will pay any remaining unpaid benefits to the
Participant’s legal representative.


SECTION 18.                         MISCELLANEOUS


18.1           Unfunded Obligation.  Any amounts payable to Participants
pursuant to the Plan shall be unfunded obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974. No Participating Company shall be required to segregate any monies from
its general funds, or to create any trusts, or establish any special accounts
with respect to such obligations.  The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder.  Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Committee or
any Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company.  The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.


18.2           Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then resident or primarily employed, or so
that the value and other benefits of the Award to the Participant, as affected
by foreign tax laws and other restrictions, applicable as a result of the
Participant’s residence or employment abroad shall be comparable to the value of
such an Award to a Participant who is resident or primarily employed in the
United States.  An Award may be modified under this Section 18.2 in a manner
that is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) of the Exchange Act for the Participant
whose Award is modified.


18.3           Claw-Back.  Any Awards made pursuant to the Plan are subject to
reversion to the Company in whole or in part if any part of the Participant’s
compensation shall be subject to recapture by the Company under the Securities
Act, the Securities Exchange Act, or any other applicable law or regulation, or
pursuant to a final judgment of a court of competent jurisdiction from which no
appeal lies, or pursuant to any Company policy or policies.


18.4           Gender and Number; Headings.  Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the
plural.  Headings are included for the convenience of reference only and shall
not be used in the interpretation or construction of any such provision
contained in the Plan.


18.5           Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


18.6           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


18.7           Governing Law.  To the extent not preempted by federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of Rhode Island.


SECTION 19.                         NONEXCLUSIVITY OF THE PLAN


Neither the adoption of the Plan by the Board nor the submission of the Plan to
the shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of stock
options otherwise than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.


SECTION 20.                         EFFECTIVE DATE AND DURATION OF PLAN


The Plan shall become effective (the “Effective Date”) upon the later of the
approval of the Plan by the Board and the approval of the Plan by the
shareholders of the Company in accordance with applicable laws and
regulations.  No Award may be granted under the Plan after the tenth (10th)
anniversary of the Effective Date.  The Plan shall terminate when the total
amount of the Stock available for issuance under the Plan have been issued and
all restrictions on such shares under the terms of the Plan and the agreements
evidencing Awards granted under the Plan have lapsed.


IN WITNESS WHEREOF, the Company has caused this 2015 Equity Incentive Plan to be
executed by its duly authorized officer as of the ______ day of ____________,
2015.


PROVIDENCE AND WORCESTER
RAILROAD COMPANY


By:           _______________________________
Name:           Robert H. Eder
Title:           Chairman and Chief Executive Officer


Attest:


_______________________________
Charles D. Rennick
Secretary and General Counsel



 
 

--------------------------------------------------------------------------------

 
